Citation Nr: 1018453	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  06-08 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for dorsal and 
lumbosacral strain.

2.  Entitlement to service connection for a right hip 
disability.

3.  Entitlement to service connection for numbness and 
tingling in right leg and foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 30, 1995 to December 14, 1995.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The claims file was 
subsequently transferred to the Wichita, Kansas RO.  These 
matters were before the Board in August 2008 when they were 
remanded for additional development.

In June 2008, the Veteran presented testimony during a Travel 
Board hearing before undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDING OF FACT

It is reasonably shown that the Veteran's pre-existing dorsal 
and lumbosacral strain, right hip disability and numbness and 
tingling in right leg and foot increased in severity during, 
and were aggravated by, her service.  


CONCLUSIONS OF LAW

1.  Dorsal and lumbosacral strain was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306 (2009). 

2.  A right hip disability was aggravated by military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.306 (2009). 

3.  Numbness and tingling in right leg and foot was 
aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 &  Supp. 2009); 38 C.F.R. §§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  

Inasmuch as this decision grants the benefit sought, there is 
no reason to belabor the impact of the VCAA on the matters.

Law and Regulations

A veteran is entitled to service connection for disability 
resulting from disease or injury or aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d). 

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment (the disease or injury 
need not be symptomatic, but only noted on entrance, Verdon 
v. Brown, 8 Vet. App. 529, 534-535 (1996)), or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1137.  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
This includes medical facts and principles that may be 
considered to determine whether the increase is due to the 
natural progress of the condition.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  See 38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, including postoperative scars, 
absent or poorly functioning parts or organs, will also not 
be considered service connected unless the disease or injury 
is otherwise aggravated by service.  See 38 C.F.R. § 
3.306(b)(1).

Intermittent or temporary flare-ups during service of a pre-
existing injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"-that is, a worsening that existed not only at 
the time of separation but one that still exists currently-is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon, supra.

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

Factual Background and Analysis

The Veteran experienced a back injury at work shortly before 
entering active duty.  A May 1995 Doctor's First Report of 
Occupational Injury or Illness from the State of California 
notes that the Veteran experienced upper and lower back pain 
after lifting boxes.  She denied radicular symptoms.  The 
diagnosis was dorsal and lumbosacral strain.  

Service treatment records (STRs) reveal ongoing complaints of 
right hip pain and radiating back pain and spasms with 
associated numbness and tingling in her lower extremities.  
X-rays of the spine and pelvis taken in November 1995 were 
normal.  A December 1995 STR notes by way of history that the 
Veteran was involved in a motor vehicle accident around the 
time of her pre-service work injury.  The Veteran requested 
separation from service.  The Veteran was discharged from 
service in December 1995 for failed medical and physical 
procurement standards due to her back pain.

In April 2003, a private examiner provided a diagnosis of 
right sciatica that could be consistent with an L5-S1 
herniated disk.  A September 2004 magnetic resonance imaging 
(MRI) report was within normal limits and showed no evidence 
of disc herniation, protrusion, or nerve root compression.  A 
private examiner performed nerve conduction studies of the 
right lower extremity in October 2004 and found 
electrodiagnostic evidence of a lumbar radiculopathy on the 
right.

During a June 2008 Travel Board hearing, the Veteran 
testified that she had filed a worker's compensation claim 
for her May 1995 injury and received a settlement.  

The Veteran underwent a VA examination in February 2009.  
After reviewing the Veteran's claims file, the VA examiner 
opined that the Veteran's current lumbosacral strain, right 
hip strain and tingling and numbness in the right leg and 
foot were at least as likely as not aggravated by her 
military service.  The VA examiner noted that medical records 
showed that the Veteran had similar lumbar pain prior to 
military service while working in May 1995.  Medical records 
also showed a history of pain with prolonged marching and 
standing during military service.  The VA examiner opined 
that the Veteran's pre-existing disabilities were aggravated 
with the "increased physical activity required from PT, 
marching, and prolonged standing, beyond the normal 
progression."

Here, the evidence shows that the Veteran injured her back 
just prior to her military service.  The disability is shown 
to have increased in severity during service, to include 
complaints of right hip pain and radiculopathy, as noted by 
the February 2009 VA examiner.  There is no medical opinion 
to the contrary and there is nothing in the medical evidence 
of record establishing that the increase was due to natural 
progression.  Accordingly, the governing criteria in 38 
U.S.C.A. § 1153 and 38 C.F.R. § 3.306 are met; service 
connection is warranted.  


ORDER

Service connection for dorsal and lumbosacral strain is 
granted.

Service connection for recurrent right hip pain is granted.

Service connection for numbness and tingling in right leg and 
foot is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


